Citation Nr: 1202785	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  05-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1969 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2010.  A transcript of the hearing is associated with the claims file.

This claim was previously before the Board in May 2010 and November 2010, as an appeal as to whether new and material evidence had been received to reopen the claim for service connection.  In the November 2010 decision, the Board determined that new and material evidence had been received and reopened the Veteran's claim.  It was then remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The competent evidence establishes that the Veteran first manifested PTSD during service.

2.  The Veteran's claimed stressor is consistent with the circumstances, conditions, and hardships of his service, and there is no clear and convincing evidence to the contrary.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. § 1110 (West 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given this fully favorable decision, the Board finds that any discussion of the duties to notify and assist is unnecessary. 

The Veteran has contended that he is entitled to service connection for PTSD. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by competent evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board observes that the Veteran did not engage in combat with the enemy.  His service personnel records do not show that he received any citations or awards for participation in combat with the enemy.  See 38 C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  In addition, the Veteran has not contended that he engaged in combat with the enemy or described any stressors associated with such combat. 

The Veteran has been afforded a VA examination with regard to the claim at issue.  The January 2011 VA examiner has provided the only competent opinion of record with regard to whether the Veteran has a psychiatric disorder that is related to his service.

The examiner noted that the Veteran served fewer than 90 days in service and never finished boot camp.  However, he alleged that his tour in service was traumatic.  He stated that his drill instructor was extremely harsh and both physically and emotionally abusive.  The Veteran felt so humiliated that on one occasion, he urinated on himself in front of his platoon.  He felt disgraced and further alleged that his drill instructor punched him in the stomach and kicked him when he was down.  He feared for his life.

The examiner noted that the Veteran was not the most reliable historian, secondary to a head injury in 2004.  He described abusing alcohol and using it for self-medication since separation from service.  He stated that he had been clean and sober since undergoing treatment in 1980.  A review of the claims file revealed diagnoses of PTSD in VA, Social Security, and private treatment records.  His employment history shows that the Veteran was functioning at a fairly high level until at least 2002, when he obtained his commercial truck driving certificate.

On examination, the examiner noted again that the Veteran was an unreliable historian, despite his best efforts.  Both long- and short-term memory were impaired.  However, the examiner indicated that the Veteran's description of his stressor appeared reliable.  He noted intrusive thoughts and flashbacks on a daily basis.  He described avoidance phenomena and emotional numbing.  He had a strong startle response and feelings of hypervigilance.  He reported violent nightmares that were repetitious of his alleged trauma in service.  The diagnoses were PTSD, alcohol dependence in claimed remission, and dementia secondary to a 2004 head injury.

The examiner explained that the Veteran's was a complicated case.  It appeared that, with regard to the history of his PTSD, the Veteran was a reliable historian.  Therefore, it was the opinion of the examiner that there was more than a 50 percent probability that his PTSD originated during the Veteran's brief period of service.  The onset of his PTSD appeared to be during boot camp in 1969.

The Veteran's service treatment records indicate that his psychiatric examination in June 1969, prior to induction, was normal.  There is an October 1969 notation that references mental illness and an October 1969 record that indicates the Veteran suffered from no physical or mental disability that warranted his discharge by reason of physical disability.  The Veteran was discharged in October 1969 for unsuitability because of inaptitude.  It was noted that he failed to qualify at the rifle range and failed several examinations.

Based on the evidence of record, the Board finds that the Veteran has been diagnosed with PTSD.  In addition, the VA examiner determined that the Veteran's PTSD was first manifested during his period of service.  In such cases, absent clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Here, the Board finds that the Veteran's claimed stressor is consistent with his brief service in boot camp and the termination of his service after less than three months.  Furthermore, the VA examiner, while finding that the Veteran was an unreliable historian regarding other statements, found that his statements regarding his stressors and symptomatology history was reliable.  As stated above, this is the only competent opinion of record addressing this issue.

As such, in this case, the Veteran's lay testimony is sufficient to establish the in-service stressor.  Furthermore, the VA examiner, in a thorough report, found that the Veteran had a diagnosis of PTSD that was related to his claimed stressors and, in fact, began during service.  Accordingly, in weighing the evidence of record, the Board concludes that service connection for PTSD is warranted in light of all of the evidence of record.  The claim is therefore granted.


ORDER

Service connection for PTSD is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


